UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                -against-                                                 ORDER

    DAVID CARDONA-CARDONA,                                         (S1) 18 Cr. 601 (PGG)
    ARGEMIRO ZAPATA-CASTRO,
    SHERVINGTON LOVELL, STEVEN
    ANTONIUS, JIBRIL ADAMU, and
    JEAN-CLAUDE OKONGO LANDJI,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 The Government is hereby directed to submit a letter to the Court, by 12:00 p.m.

on March 6, 2020, identifying the co-conspirator Defendants referenced in the Complaints for

Defendants Antonius, Cardona-Cardona, Lovell, and Zapata-Castro. (See Antonius Cmplt. (Dkt.

No. 1); Cardona-Cardona Cmplt. (Dkt. No. 1); Lovell Cmplt. (Dkt. No. 1); Zapata-Castro Cmplt.

(Dkt. No. 1)) 1 In this letter, the Government will also disclose what evidence, if any, links

Defendants Landji and Adamu to the conspiracy charged in Count Seven of the (S1) Indictment

(Dkt. No. 39). In particular, the Government will state whether it expects that evidence

regarding the cocaine recovered from the interdicted vessel would be offered against Landji and

Adamu at a separate trial.

                 The Government’s letter will also address the status of discussions with the

Defendants regarding possible pretrial dispositions.




1
    In other words, the Government will identify “CC-1,” etc.
             The conference scheduled for March 9, 2020, at 10:00 a.m. will proceed as

scheduled.

Dated: New York, New York
       March 4, 2020
